Citation Nr: 0306345
Decision Date: 04/02/03	Archive Date: 07/22/03

DOCKET NO. 99-14 463               DATE APR 02, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Is the overpayment of $303.80 for educational benefits a valid
overpayment?

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from November 1993 to
November 1997.

This appeal arises before the Board of Veterans' Appeals (Board)
from a January 1999 decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Muskogee, Oklahoma, which adjusted the
veteran's award of benefits to the quarter-time rate effective
November 16, 1998.

In the veteran's February 1999 notice of disagreement and May 1999
substantive appeal, he raised the issue of entitlement to waiver of
his $303.80 education overpayment. This issue is referred to the RO
for proper adjudication.

FINDINGS OF FACT

1. The appellant was awarded educational assistance at the half-
time rate for the period August 24, 1998 and ending December 21,
1998.

2. The appellant withdrew from courses effective November 16, 1998;
his educational assistance was not reduced to the quarter-time rate
until after the end of the fall semester.

3. An overpayment of $303.80 was created because the appellant
received and negotiated VA education benefits at the half-time rate
for the period subsequent to his withdrawal from courses.

CONCLUSION OF LAW

An overpayment of education benefits in the amount of $303.80 was
properly created. 38 C.F.R. 3.500(b)(2), 21.4135(e), 21.4136,
21.4009(a)(1), 21.7644(c)(1), 21.7650 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An enrollment certificate shows that the veteran was enrolled in 8
credit hours for the term beginning August 24, 1998, and ending
December 21, 1998.

- 2 -

In December 1998, the veteran was awarded benefits at the half-time
rate for the period from August 24, 1998, to December 21, 1998.

In January 1999, the RO received word from the veteran's school
that the veteran dropped from 8 credit hours to 3 credit hours on
November 16, 1998, with punitive grades assigned.

The veteran's status at San Diego Mesa College changed in February
1999. His credit hours were adjusted from 8 hours to 3 for the
period from August 24, 1998, to December 21, 1998. His training
time was described as "less than 1/4 time".

In the veteran's February 1999 notice of disagreement, he wrote
that he was overpaid benefits due to a change in his enrollment
status, after dropping a course midway through the semester. He did
not see why he would have to pay it back since he was currently in
the process of retaking the course. He stated that be was not
seeking benefits for the current semester since the only one he was
taking was the one he had previously been paid for.

The March 1999 statement of the case indicates that the RO adjusted
the veteran's award of benefits to the quarter-time rate effective
November 16, 1998.

In January 2003, attempts were made to obtain documents from
January and February 1999 that would have given the veteran notice
that his education benefits bad been adjusted to the quarter-time
rate, and that an overpayment of $303.80 had been created.

An audit was conducted in March 1999 in which it was shown that the
veteran was paid $984.05 in educational benefits for the period
from August 24, 1998, through December 21, 1998, but that he was
only due $680.25, leaving an overpayment of $303.80.

3 -

Analysis

As a preliminary matter, on November 9, 2000, the Veterans Claims
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-475,
114 Stat. 2096 (2000); see 38 U.S.C.A. 5103, 5103A (West Supp.
2002). Among other things, the VCAA amended 38 U.S.C.A. 5103 to
clarify VA's duty to notify claimants and their representatives of
any information that is necessary to substantiate the claim for
benefits. The VCAA also created 38 U.S.C.A. 5103A, which codifies
VA's duty to assist, and essentially states that VA will make
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate a claim. Implementing regulations for the
VCAA were subsequently enacted, which were also made effective
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 (Aug. 29,
2001) (codified at 38 C.F.R. 3.102, 3.159). The intended effect of
the implementing regulations was to establish clear guidelines
consistent with the intent of Congress regarding the timing and
scope of assistance VA will provide to claimants who file a claim
for benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA
and the implementing regulations are applicable in the present
case, and will be collectively referred to as "the VCAA."

Although a VCAA letter has not been sent to the veteran, as will be
explained below, the veteran is not arguing about the creation of
the educational debt; rather he is arguing that the educational
debt should be waived. Thus, any further assistance or notification
regarding the creation of the $303.80 educational benefit would
seem to be redundant.

Also, the VCAA does not apply to waiver of indebtedness claims
discussed in chapter 53 of title 38 of the U.S. Code. Barger v.
Principi, 16 Vet.App. 132, 138- 139 (2002).

38 C.F.R. 21.4135(e) provides that where an individual withdraws
from courses, the discontinuance date of benefits is the last date
of attendance. 38 C.F.R. 

4 -

21.4136 provides that VA will not pay benefits to an individual for
a course from which that individual withdraws unless there are
mitigating circumstances of which VA is advised in writing, and
there is evidence supporting such mitigating circumstances.
Examples of mitigating circumstances are set out as illness in the
individual or his or her family; family death; an unavoidable
change in employment conditions; family or financial obligations
beyond the individual's control; active duty for training; child-
care difficulties; or discontinuance of the course by the school.
See 38 C.F.R. 21.4136(b). Where an individual withdraws within the
drop-add period, VA will, in any case, consider any circumstances
deemed to be mitigating. 38 C.F.R. 21.4136(e).

The veteran was awarded Chapter 30 education benefits under the
Montgomery GI bill. In this case the appellant was approved for
benefits based on half-time enrollment. However, the evidence is
clear in showing that he withdrew from his classes on November 16.
1998. VA was not informed that the veteran had withdrawn from his
classes until after the end of the fall semester. Thus, the veteran
continued to receive benefits at the half-time rate even though he
was only entitled to receive benefits at the quarter-time rate for
the period of the fall semester remaining after November 16, 1998.
This created an overpayment of $303.80. There is no evidence of any
mitigating circumstances in the form of illness, death, etc.
Rather, the appellant argues that he should not have to pay the
overpayment since in the spring he took the same class he had
withdrawn from but did not receive benefits for. This is a waiver
argument rather than a creation argument, and should be addressed
by the RO when it addresses this claim which was referred in the
introduction. There is no evidence of VA error and the reduction of
the appellant's educational payments November 16, 1998 from the
half-time rate to the quarter-time rate is consistent with
governing law and regulations. As such, the overpayment in the
amount of $303.80 was properly created.

5 -

ORDER

The overpayment of education benefits in the calculated amount of
$303.80 was properly created, and the veteran's appeal is denied. 

G.H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 6 -



